Hardin, J.
The order to be examined was served on defendant less than twenty-four hours before the return hour, and the defendant swears to having put his papers into the hands of an attorney for the purpose of a motion to set aside the order for irregularity.
*379The attorney for defendant obtained an order to show cause why the first order to be examined should not be set aside, the order was not served until an hour after the defendant was required to appear and be re-examined. That motion has been heard and the order set aside for irregularity.
The defendant was an attorney of this court, and he had some reason to suppose that the objection was a good one, and would set aside the order as it has done. But he should not have left it all to his attorney and trust to luck. It was indiscreet so to do.
The defendant by so doing was guilty of contempt, and he must pay therefor. But from the affidavits and papers, it does not appear to have been based upon a flagrant and willful intent to disregard the order. A fine of ten dollars is therefore imposed for a disregard of the order, to be examined before the referee.